Appeal involves wage rate. Wages before the injuries were thirty-six dollars a week. The Board found that earnings were reduced twenty-five per cent, or nine dollars, because of the injuries. The award was for eight dollars a week, as the minimum under subdivision 6, section 15, of the Workmen’s Compensation Law. The carrier argues that the award should be six dollars a week, or sixty-six and two-thirds per cent of the amount of the reduction. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.